Citation Nr: 1205153	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-35 813	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scar status post biopsy/moh's surgery for basal cell carcinoma, right nasal ala on face.

2.  Entitlement to a compensable rating for scar status post skin graft, facial region behind right ear.

3.  Entitlement to a compensable rating for scar status post laceration, left thigh.

4.  Entitlement to a compensable rating for keloid, dorsal aspect of middle finger of right hand.

5.  Entitlement to a compensable rating for keloid, dorsal aspect of middle finger of left hand.

6.  Entitlement to a compensable rating for fungal infection of bilateral second toenails with squamous metaplasia of the lower lip.

7.  Entitlement to a compensable rating for a sprain, left ankle.

8.  Entitlement to a compensable rating for residuals of avulsion injury of left thumb.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for liver condition.

11.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include a rating in excess of 50 percent earlier than May 3, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

On September 20, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, a statement signed by the Veteran was received in September 2011.  The Veteran stated that because he had been granted a total disability rating based on individual unemployability (TDIU), he wished to withdraw all of his remaining appeals.  In so doing, he acknowledged that he was aware that his ratings were not permanent and that he would likely need to be reexamined in five years.

This statement is clear and the Veteran's intent to withdraw all of his claims on appeal is unmistakable.  As such, the Veteran  has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


